            Case 1:19-cv-00969-TNM Document 18 Filed 04/24/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES HOUSE OF
 REPRESENTATIVES,

                                Plaintiff,

            v.
                                                        Case No. 1:19-cv-00969
 STEVEN T. MNUCHIN, in his official
 capacity as Secretary of the United States
 Department of the Treasury, et al.,

                                Defendants.




                        JOINT MOTION FOR BRIEFING SCHEDULE

       Pursuant to Local Rule 7, the parties hereby move for the Court to establish a briefing

schedule for plaintiff’s application for a preliminary injunction, as set forth below. Defendants

have authorized plaintiff to represent that they join this motion.

       1.        Plaintiff United States House of Representatives filed this suit on April 5, 2019.

ECF No. 1.

       2.        On April 23, 2019, plaintiff filed an application for a preliminary injunction,

seeking to enjoin defendants from spending funds to construct a wall along the southern border of

the United States absent a valid Congressional appropriation. ECF No. 17. As explained in the

application, defendants have announced that they will use the funds challenged in this suit to begin

construction of the border wall in May 2019. See id. at 13.

       3.        On April 24, 2019, the parties conferred pursuant to Local Rule 7(m) and agreed to

the following briefing schedule for plaintiff’s application for a preliminary injunction:
           Case 1:19-cv-00969-TNM Document 18 Filed 04/24/19 Page 2 of 4



                a. Opposition to application for a preliminary injunction: May 8, 2019

                b. Reply in support of application for a preliminary injunction: May 15, 2019

   4. The parties are available at the Court’s convenience for a hearing on the application for a

preliminary injunction the week of May 20, 2019.

   5. Accordingly, the parties respectfully request that the Court issue the parties’ agreed-upon

briefing schedule for the preliminary injunction and set a hearing on the application the week of

May 20, 2019.

                                             Respectfully submitted,

                                             /s/ Douglas N. Letter
                                             DOUGLAS N. LETTER (D.C. Bar No. 2533492)
                                                 General Counsel
                                             TODD B. TATELMAN (VA Bar No. 66008)
                                                 Deputy General Counsel
                                             MEGAN BARBERO (MA Bar No. 668854)
                                                 Associate General Counsel
                                             KRISTIN A. SHAPIRO (D.C. Bar No. 1007010)
                                                 Assistant General Counsel

                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES *
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             Telephone: (202) 225-9700
                                             douglas.letter@mail.house.gov

                                             Counsel for Plaintiff the United States House of
                                                Representatives




       *
          Attorneys for the Office of General Counsel for the U.S. House of Representatives are
“entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
proceeding before any court of the United States or of any State or political subdivision thereof
without compliance with any requirements for admission to practice before such court.” 2 U.S.C.
§ 5571.
                                                2
         Case 1:19-cv-00969-TNM Document 18 Filed 04/24/19 Page 3 of 4



                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    JAMES M. BURNHAM
                                    Deputy Assistant Attorney General

                                    JOHN R. GRIFFITHS
                                    Director, Federal Programs Branch

                                    ANTHONY J. COPPOLINO
                                    Deputy Director, Federal Programs Branch


                                    /s/ Andrew I. Warden
                                    ANDREW I. WARDEN (IN Bar No. 23840-49)
                                    Senior Trial Counsel
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, N.W.
                                    Washington, DC 20005
                                    Tel: (202) 616-5084
                                    Fax: (202) 616-8470
                                    Email: Andrew.Warden@usdoj.gov

                                    Counsel for Defendants
April 24, 2019




                                       3
         Case 1:19-cv-00969-TNM Document 18 Filed 04/24/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2019, I caused the foregoing document to be filed via the

U.S. District Court for the District of Columbia’s CM/ECF system, which I understand caused a

copy to be served on all registered parties.



                                                        /s/ Douglas N. Letter
                                                        Douglas N. Letter
